Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance

Examiner’s Comments
	This Corrected Notice of Allowance is merely to correct a formal matter with respect to correctly stating the allowed claims - which were incorrectly stated in the previous Notice of Allowance. 
	This Corrected Notice of Allowance also resolves a formal matter with respect to a claim dependency.  
Please refer to the previous Notice of Allowance – including the Examiner’s Amendment therein, for all other information.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Kyu Yun Kim on April 29, 2022.  



IN THE CLAIMS:
In claims 69-75, the claim numbers “69-75” have been omitted and replaced with the claim numbers --68-74--.
In claim 71, at line 1, the number “70” has been omitted and replaced with the number  --69--.
In claim 72, at line 1, the number “71” has been omitted and replaced with the number  --70--.
In claim 73, at line 1, the number “71” has been omitted and replaced with the number  --70--.
In claim 74, at line 1, the number “73” has been omitted and replaced with the number  --72--.
In claim 75, at line 1, the number “70” has been omitted and replaced with the number  --69--.

Conclusion
 	Claims 1 and 42-74 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655